Grant, J.
(after stating the facts). It is unnecessary to discuss the defects upon which complainant relies to defeat the payment of his taxes. The decree is right for two reasons: (1) Because the complainant knew of the proceedings as they were going on, and took none of the steps provided by statute for a speedy determination of the question of their validity. Auditor General v. Melze, 124 Mich. 285 (82 N. W. 886). (3) Complainant cannot be heard in a court of equity after the drain has been completed. He cannot stand by, see the work go on to completion, and then file a bill in equity to test the validity of the proceedings. Township of Walker v. Thomas, 123 Mich. 290 (82 N. W. 48).
The decree is affirmed, with costs.
The other Justices concurred.